DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2022 has been entered.

 Applicant’s response filed 24 May 2022 has been received and entered.  Claims 36 and 52 have been amended, claims 66-68 have been added and claims 1-35, 37-41, 48, 50-51, 56-58 and 63-64 have been canceled.  Claims 36, 42-47, 49, 52-55, 59-62 and 65-68 are currently pending in the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn. 
Applicant’s arguments filed 24 May 2022 have been fully considered but are not found to be persuasive.

Response to Amendment
Applicant’s amendment to claim 36 has overcome the rejection of the claims under 35 USC § 103 because the prior art does not fairly teach the limitation of the long acting growth hormone recited in the claim.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36, 42-47, 49, 52-55, 59-62 and 65-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,799,563 in view of Palchuk et al., Gohil, the Genotropin® document, Said et al. (Pharmacol. & Pharmacy, 4:  556-565, 2013), Barbour et al. (Pediatric Pharmacol.  54(2):  206-214, 2013), MacGillivray et al. (Pediatrics  102:  527-530, 1998)  and Swanson (Seattle Mama Doc, 2011; https://seattlemamadoc.seattlechildrens.org/how-to-dose-acetaminophen-or-ibuprofen/).
‘563 claims a growth hormone prodrug which is identical to the growth hormone compound of the instant claims (see claim 2 and 21) and methods of treating growth hormone deficiency in children by administration of the growth hormone molecule (see claim 14).  ‘563 does not teach the bracketed dosing regimen of the instant claims.
Palchuk et al. teach a weight-based pediatric prescribing module for calculating a dispensable dose and choosing optimal drug strength for pediatric patients.  The method of Palchuk et al. relies on a dose bracketing algorithm which takes into account available drug strengths and calculates the closest dispensable doses.  This method does not require additional manual data entry to complete a weight-based dose calculation, which simplifies the administration of a set dose based on weight bracket.  Palchuk et al. does not teach the application of the weight-based pediatric prescribing module for any particular drug for the pediatric patient.
Gohil teaches a number of long-acting growth hormone therapies for treating growth hormone deficiency in children.  The pediatric GH replacement therapy is given in a weight-based dosing regimen and includes bracketed dosing with several different dosages or ranges of dosages depending on the drug being administered.
Barbour et al. teach weight-based bracketed dosing in children for HIV medication.  Said et al. teach bracketed dosing of insulin based on glucose levels.  Swanson teaches weight-based bracketed dosing for acetaminophen and ibuprofen in children.
MacGillivray et al. (Pediatrics  102:  527-530, 1998) show that dosing at 0.19 mg/kg/wk of recombinant GH and 0.3 mg/kg/wk of recombinant GH resulted in similar height gains demonstrating that a range of GH dosages produce similar and not statistically significant differences in results with regard to growth (see page 529, column 1).  Therefore, for a given weight, there is a range of GH dosages which will be therapeutic. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of ‘563 and to employ a weight-based bracketed dosing regimen in order to simplify the dosing in said patients.  One of ordinary skill in the art would be motivated to apply such a method because growth hormone therapies are administered over long periods of time (several months to several years) and a bracketed method would simplify the administration such that monthly calculations of dosages would not need to be performed as reliance on bracketing would select the appropriate dosage.  The prior art of Palchuk et al., Gohil, the Genotropin® document, Said et al., Barbour et al. and Swanson provide evidence that weight-based bracketed dosing was routine in the art and determining the bracketing and dosages would be a matter of routine experimentation by those skilled in the art, absent evidence to the contrary.  Bracketing of dosages was routine in the art as evidenced by the teachings of Barbour et al., Said et al. and Swanson.  Therefore, the concept of using bracketed dosing for known pharmaceuticals such as growth hormone compounds was within the skill of the ordinary artisan and would only require routine mathematical calculations to arrive at appropriate weight and dosage brackets to administer the GH compound of ‘563 for the treatment of growth hormone deficiency in pediatric patients.  Additionally, because MacGillivray et al. teach that dosing at 0.19 mg/kg/wk of recombinant GH and 0.3 mg/kg/wk of recombinant GH resulted in similar height gains, the art recognizes that a range of GH dosages produce similar and not statistically significant differences in results with regard to growth, which provides a reasonable expectation of success for creating a bracketing dosing regimen based on weight for an ease of administration, absent evidence to the contrary.  Therefore, for a given weight, there is a range of GH dosages which will be therapeutic and a weight bracket for a given dosage would have been obvious to the skilled artisan.  Because growth hormone compounds can be administered in a range of effective dosages (a relatively flat dose/response curve for GH administration), bracketed dosing based on weight would only require routine optimization and mathematical manipulation to arrive at satisfactory bracketing that maintained an appropriate dosage based on the effective dosages described for the given growth hormone compound, absent evidence to the contrary.  
With regard to claims 44, 46, 47 and 49, the Genotropin® document teaches a two-chamber cartridge for administration of recombinant growth hormone.  The document also teaches a single-use syringe device containing a two-chamber cartridge.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to package the long-acting growth hormone formulation in a two-chamber cartridge because this system reduces the potential error for mixing/measuring the GH compound and the aqueous solution for rehydrating the drug.  As the system has been shown to be successful with one GH compound, it would be equally successful with other long-acting growth hormone formulations, absent evidence to the contrary.  With regard to limitations directed to pen devices, the specification at page 2 discloses that pen devices for administration of growth hormone preparations were known well before the effective filing date of the claimed invention (lines 12-13, 2007).  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, absent evidence to the contrary.
It is noted that Ranke et al. was cited as prior art of interest in the previous Office action.  Ranke et al. provides formulas and equations for predicting height velocity and response to exogenous growth hormone in children, therefore, the skilled artisan was well aware of the considerations for determining appropriate dosing for a given growth hormone molecule.  MPEP 2144.05  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   

Response to Arguments
	Applicant’s arguments are directed to a rejection which has been withdrawn.  
The Declaration which was filed compares the dosing of lonapegsomatropin (of the claims) with unconjugated hGH.  This declaration is not persuasive with regard to the new ground of rejection because the rejection is based off of the issued patent to lonapegsomatropin.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647